Title: From George Washington to the Board of Admiralty, 15 March 1780
From: Washington, George
To: Board of Admiralty


          
            Gentn
            Head Qrs Morris Town March 15th 1780
          
          General Arnold has informed me by a Letter of the 6th, received the Afternoon of the 13th, that your Honorable Board had requested him to communicate to me, that they had i⟨n⟩ contemplation an expedition with several of our Frigates—and wished to know whether Three or Four Hundred Men could be spared from the Army to act in conjunction with them, and as Marines occasionally for about Two Months. He also informed me, that he had offered to command the expedition, if it should be agreable to me.
          With respect to the Troops, I beg leave to acquaint the Board, that, from the Detachm⟨ents⟩ lately sent to the Southward and the great diminution of our force besides, occasioned by the daily expiration of the Mens inlistments, i⟨t⟩ appears to me that None can be spared from the Army, consistently with prudence or policy. But should the Board finally determine on the proposed Enterprize and the Troops be essential to it’s success—I would farther beg leave to observe that, under the circumstanc⟨es⟩ of the Army I have stated—I should not think myself authorised to send them, without the concurrence and direction of Congress. And as to the second point—General Arnold’s offer to command the expedition—the matter will depend entirely on Congress,

the Board & himself. I have the Honor to be with great respect Gentn Yr Most Obedt servant
          
            Go: Washington.
          
        